Citation Nr: 0837551	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran received an honorable discharge for active duty 
performed from May 1973 to August 1974 and August 1975 to 
February 1978.  He had subsequent military service from 
February 1978 to February 1981, at which time he received a 
discharge under other than honorable conditions.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.

The veteran's appeal was previously before the Board in June 
2005.  At that time, the appeal was remanded in order to 
schedule the veteran for a travel board hearing.  The travel 
board hearing was held in April 2007, and a copy of the 
transcript of that hearing has been made part of the record.

The case was again remanded by the Board in August 2007 for 
evidentiary development to include a VA examination and 
opinion.  That evidence is now of record and the case is 
before the Board for final appellate review.


FINDING OF FACT

The competent and probative evidence now raises a reasonable 
doubt that the veteran's current back disability is a result 
of an in-service injury.


CONCLUSION OF LAW

The veteran's current chronic back disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2008);38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  In light of the 
favorable outcome in this case, discussion of VCAA compliance 
is not necessary.  

II.  Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

In his testimony before the Board, the veteran stated that he 
injured his back during his first period of service.  He 
reported that he fell off a chair onto the knob of his bed.

The veteran's service medical records include a June 1974 
treatment record indicating that the veteran struck his 
lumbar back on a bedpost causing muscle tenderness.  The 
veteran was given a physical profile in July 1974.  The 
veteran was noted to have lumbar myalgia and was restricted 
from lifting over 5 pounds, pushing, pulling and doing heavy 
work for 3 days.  A July 1974 X-ray spine series, however, 
revealed a normal spine.

Upon discharge from this first period of service, in his 
August 1974 report of medical history, the veteran noted that 
he had a history of recurrent back pain.  The clinician 
completing the report of medical examination performed at 
this time noted that the veteran had back pain in July 1974 
and was diagnosed as having a muscle strain that was treated 
with good results.  The veteran had full range of motion and 
it was noted that there were no complications and no sequelae 
from the back strain.

Following a July 2008 VA examination, the examiner noted the 
veteran's in-service treatment for back pain starting in June 
1974 after striking his back on a bedpost.  He noted the 
follow-up care as well as a possible additional sport's 
injury involving the hip, and recurrent back complaints.  
Specifically, it was described that the veteran was lifting a 
duffle bag from a shelf when the bag fell, causing him to 
strike his low back on the bedpost.  It was noted that the 
problem had gotten progressively worse since then.  The 
current problems were described in detail.  X-rays from 
December 2007 showed mild dextroscoliosis of the lower 
thoracic spine and some possible upper thoracic spine 
spondylosis.  There was mild L5/S1 spondylosis which was 
unchanged from an examination in October 2005.  The diagnoses 
were (1) chronic lumbar strain/sprain with limited motion; 
and (2) spondylosis (pars defect), L5/S1 with radiculitis.  

The examiner opined that the pars defect at L5/S1 was 
congenital and usually painless unless aggravated by a 
traumatic incident.  He noted that if trauma was instituted 
to this congenital defect, it would usually result in a 
chronic pain problem according to medical literature.  He 
opined that because "the problem was present for 
appropriately 10 weeks prior to discharge and involved a 
person who has a pars defect (spondylosis) at L5/S1, it would 
be expected that the [veteran] would continue to have chronic 
low back pain as a result, according to medical literature."

The evidence including the definitive medical expert opinion 
now of record raises a reasonable doubt which must be 
resolved in the veteran's favor.  Service connection is 
warranted for his current back disorder, specifically, the 
chronic lumbar strain/sprain and the additional disability 
associated with the superimposed injury.





ORDER

Service connection for a chronic back disorder is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


